Orders of disposition, Family Court, New York County *368(Mary Bednar, J.), entered on or about March 15, 1996, terminating respondent’s parental rights to the subject children and committing their guardianship and custody to. petitioner agency and the Commissioner of Social Services for the purpose of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent, while incarcerated, failed to maintain substantial contact with the children for more than a year (Social Services Law § 384-b [7] [a]; see, Matter of Gregory B., 74 NY2d 77, 88-90; Matter of Thomas G., 165 AD2d 729). It does not avail respondent to argue that the agency failed to arrange visitation or make other diligent efforts to encourage his parental relationship with the children while he was incarcerated, respondent having failed for a period of more than six months after he was incarcerated to inform the agency of his whereabouts (Social Services Law § 384-b [7] [e] [i]; see, Matter of Crystal K., 204 AD2d 105). Moreover, clear and convincing evidence shows that even before his incarceration, and despite the agency’s diligent efforts to assist him, respondent failed to take the steps necessary to plan for the children’s future. The only plan he ever offered was to propose at various times that the children live with his mother, his sisters or his girlfriend, all of whom were either unable, unwilling or ill-suited to provide an adequate, stable home (see, Matter of Charles Frederick Eugene M., 171 AD2d 343, 347, appeal dismissed 79 NY2d 977). It is in the children’s best interests that they be freed for adoption by the related foster families with whom they have lived since infancy, and thrived (see, Matter of Joseph Jerome H., 224 AD2d 224). Concur — Tom, J. P., Mazzarelli, Lerner, Rubin and Friedman, JJ.